Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered February 7, 2002, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was serving five years’ probation and ordered to pay restitution as a result of her plea of guilty of attempted burglary in the second degree. Thereafter, defendant admitted to violating the terms of her probation and was reinstated to probation with the understanding that she follow through on a drug treatment program. After admitting to violating the terms of her probation for a second time, defendant’s probation was revoked and she was sentenced to a prison term of 2 to 4 years. Given defendant’s unsuccessful participation in drug treatment programs, as well as her inability to abide by the terms of her probation, we are unpersuaded by defendant’s contention that the sentence imposed was harsh and excessive and we find no extraordinary circumstances warranting our intervention (see People v Morris, 249 AD2d 628 [1998]; People v Zaldokas, 238 AD2d 637 [1997]).
Cardona, P.J., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.